Citation Nr: 0730616	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  05-08 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Veteran, his daughter, and his daughter-in-law


ATTORNEY FOR THE BOARD

S. Yim, Counsel
INTRODUCTION

The veteran served on active duty from April 1944 to November 
1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of 2002 and 2003 rating decisions of, respectively, 
the Cleveland, Ohio, and San Diego, California, Regional 
Offices of the Department of Veterans Affairs (VA).    


FINDING OF FACT

Bilateral sensorineural hearing loss and tinnitus are shown 
to be etiologically related to active service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss and tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1154(b), 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is granted for a disability resulting from 
disease or injury incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.303 (2007).  Service 
connection, in general, requires medical evidence or opinion 
of a link between active duty and the disability claimed.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  Also, presumptive service connection is 
permissible for certain "chronic diseases" in the category 
of "other organic diseases of the nervous system," which 
includes hearing loss, with evidence of manifestation thereof 
to a minimum compensable degree within one year after 
discharge from active service.  38 U.S.C.A. §§ 1101, 1100, 
1112, 1131, 1137 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.307, 3.309(a) (2007).  VA regulations deem hearing loss a 
"disability" consistent with 38 C.F.R. § 3.385 where the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when auditory 
thresholds for at least three of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
(controlled speech discrimination test) are less than 94 
percent.  

First, notwithstanding "15/15" whispered voice test results 
noted on discharge medical examination in November 1945, and 
otherwise negative evidence in the service medical records as 
to hearing loss, tinnitus, or other ear-related problems, the 
Board finds sufficient evidence of record of in-service noise 
exposure.  Most importantly, records verifying the veteran's 
World War II service indicate that the veteran's military 
occupational specialty was as an infantry rifleman.  The 
veteran received the Combat Infantryman Badge.  He also was 
qualified as a marksman with an M-1 rifle.  The veteran 
reports that he fired a Browning automatic rifle; he did not 
wear ear plugs or any hearing protection devices while firing 
his rifle or when exposed to weapons fire noise.  

The Board is satisfied that the foregoing constitutes 
credible and competent evidence of in-service noise exposure.  
On this point, the Board has considered 38 U.S.C.A. 
§ 1154(b), which provides, in pertinent part:  

In the case of any veteran who engaged in 
combat with the enemy in active service . . . 
the Secretary shall accept as sufficient 
proof of service-connection of any disease or 
injury alleged to have been incurred in or 
aggravated by such service satisfactory lay 
or other evidence of service incurrence or 
aggravation of such injury or disease, if 
consistent with the circumstances, 
conditions, or hardships of such service, 
notwithstanding the fact that there is no 
official record of such incurrence or 
aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in 
favor of the veteran.  

The veteran here is a World War II combat veteran.  He is 
entitled to favorable resolution of every reasonable doubt 
with respect to evidence of in-service "injury" in the form 
of noise exposure in combat notwithstanding negative evidence 
of hearing problems as of discharge examination.    

Second, on the issue of whether hearing loss and tinnitus are 
manifested, the Board is aware that recent audiology data are 
in graphic form (see 1999 and 2001 audiology reports of East 
Bay Hearing Services).  The Board is not qualified to 
interpret audiology data presented in graphic format; it 
requires interpretation of such data in text format.  See 
Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  However, the 
record also contains other evidence which satisfies the Board 
that the veteran has hearing loss and tinnitus.  Tinnitus is 
a subjective symptom or manifestation and the veteran is 
competent to report his experience of tinnitus symptoms.  
Those reports are documented in clinical records.  Also, VA 
clinical records dated within the last several years amply 
demonstrate that clinicians qualified to interpret audiology 
data and determine whether hearing loss exists have noted, 
based on their review of such data, that the veteran has 
severe to profound bilateral sensorineural hearing loss.  
See, e.g., July 2002 VA clinical record; August 2002 VA 
audiology examination report.  They also document visits to 
have the veteran's hearing aids adjusted or repaired for 
optimal acoustic amplification.     

Finally, on the issue of etiological link between in-service 
noise exposure and claimed hearing loss and tinnitus, the 
Board concludes that the evidence for and against the claim, 
when viewed in the context of other favorable evidence 
discussed above, is at least in equipoise to enable it to 
employ 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102.  Service 
connection for both hearing loss and tinnitus is granted.    

The veteran has post-service employment history involving 
automobile and heavy equipment repair and maintenance.  That 
history might have included noise exposure.  However, the 
veteran also reported that his post-service jobs did not 
expose him to noise as loud as that experienced in combat.  
He further reported that he was evaluated for hearing 
problems around 1949-1950, several years after discharge from 
active duty, at an Oakland, California, VA medical facility.  
(The claims file includes evidence of Regional Office 
attempts to secure VA clinical records dated in 1949 and 
1950.)  Also noted is the veteran's statement to the effect 
that he did not begin working as a mechanic until around 
1952, after he was seen at a VA medical facility (1949-1950) 
for hearing problems.  He reportedly noticed tinnitus 
symptoms in the late 1950s.  He began wearing hearing aids in 
the 1970s or 1980s.  The veteran certainly is competent to 
report such relevant history.  The Board finds such lay 
evidence credible, and his report, particularly as to 
evaluation in 1949 or 1950 for hearing problems, viewed in 
light of his combat history, is particularly relevant to the 
Board's evaluation of this claim.     

Also, in December 2002, a private audiologist who is 
affiliated with a facility that treated the veteran since 
1997, said, in pertinent part: "It is more likely than not 
that [the veteran's] hearing loss [and] tinnitus [were] 
caused by acoustic trauma incurred in military [service]."  
This positive evidence is considered along with negative 
clinical opinions of VA audiologists dated in October 2002 
and May 2003.  Both VA audiologists attributed post-service 
occupational noise exposure as the likely source of present 
hearing problems.  However, neither explicitly addresses 
competent and credible evidence of what apparently was 
significant noise exposure in combat.  Their main focus seems 
to have been on post-service noise exposure and "grossly 
normal" hearing acuity at separation based on "15/15" 
whispered voice test results.  In essence, they note the 
earliest audiology data on hearing loss dated in 1999 
(private) and civilian employment history and then conclude 
that post-service employment is the likely cause.  They note 
that scientific and medical literature do not support delayed 
onset of hearing loss.  However, as noted, the veteran has 
reported that he was seen for hearing loss in 1949 or 1950.  
Based on considerations that tend to undermine the probative 
value of VA audiologists' opinions, the Board finds that 
etiology evidence, positive and negative, is at least in 
equipoise.  In such a case, the Board employs the benefit-of-
reasonable doubt rule.           

In sum, the evidence of record includes sufficient evidence 
of in-service noise exposure and existence of hearing loss 
and tinnitus as claimed, and as well, a link between the two.  
Therefore, it is apparent that sufficient evidentiary 
development has taken place to resolve both issues on appeal.  
As such, no further evidentiary development is warranted.  
Nor is discussion of VA compliance with laws and regulations 
governing the duties to notify and assist (38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007)) 
warranted.    


ORDER

Service connection for bilateral hearing loss and tinnitus is 
granted.  




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


